IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 00-41053
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ASTLEY ANTHONY GRANT,

                                     Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-00-CR-114-1
                        - - - - - - - - - -
                          December 6, 2001
Before JOLLY, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Astley Anthony Grant appeals his conviction for possession

with intent to distribute more than 1000 kilograms of marijuana.

Grant contends that 1) the district court plainly erred in

admitting evidence that he had provided false statements

regarding his identity and citizenship; 2) the district court

erroneously admitted hearsay evidence; 3) the evidence was

insufficient to support his conviction; and 4) the district court

plainly erred in admitting into evidence his preliminary hearing

testimony.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41053
                                -2-

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.    The trial

court’s admission of evidence concerning Grant’s false statements

to authorities does not constitute plain error.     See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en

banc).   With respect to Grant’s contention that the trial court

erroneously admitted hearsay testimony, the complained-of out-of-

court statements were not offered to prove the truth of the

matter asserted; thus, their admission was not an abuse of

discretion.   See United States v. Clements, 73 F.3d 1330, 1334

(5th Cir. 1996); United States v. Carillo, 20 F.3d 617, 619 (5th

Cir. 1994).   Viewing the evidence in the light most favorable to

the Government and taking all reasonable inferences therefrom, a

reasonable jury could conclude beyond a reasonable doubt that

Grant knew the trailer contained marijuana.   See United States v.

Garcia-Flores, 246 F.3d 451, 454 (5th Cir. 2001).    Finally, by

agreeing that his preliminary-hearing testimony was admissible at

trial, Grant has waived his right to raise this issue.     See

United States v. Reveles, 190 F.3d 678, 683 (5th Cir. 1999).

     AFFIRMED.